In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Posner, J.), dated August 2, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants failed to submit sufficient evidence to establish as a matter of law that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Chaplin v Taylor, 273 AD2d 188; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Hoeg, 212 AD2d 756). Under these circumstances, we need not consider whether the plaintiffs’ papers were sufficient to raise a triable issue of fact (see, Chaplin v Taylor, supra; *515Mariaca-Olmos v Mizrhy, supra). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.